Exhibit 10.3

Option Agreement

This OPTION AGREEMENT (this “Agreement”) is made by and between Endurance
Specialty Holdings Ltd., an exempted company organized under the laws of Bermuda
(the “Company”) and John R. Charman (the “Executive”), as of May 28, 2013.

WHEREAS, the Executive is to become the Chairman and Chief Executive Officer of
the Company, and the Company desires to increase the incentive of the Executive
to exert his utmost efforts to improve the business and increase the assets of
the Company; and

WHEREAS, as a material inducement to the Executive’s agreeing to accept
employment with the Company, the Company wishes to grant the Executive this
option award set forth in this Agreement in accordance with the employment
inducement award exception set forth in Section 303A.08 of the New York Stock
Exchange Listed Company Manual.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. Capitalized terms used and not defined in this Agreement shall
have the respective meanings ascribed to such terms in the Employment Agreement,
dated May 28, 2013, between the Company and the Executive, as amended from time
to time (the “Employment Agreement’). In addition to the foregoing, the
following definitions shall be applicable within this Agreement.

a. “Fair Market Value” of an Ordinary Share means, (i) if the Ordinary Shares
are at the time listed on a national securities exchange (as defined under the
U.S. Securities Exchange Act of 1934, as amended (a “Stock Exchange”), the
closing selling price per Ordinary Share on the date in question on such Stock
Exchange, as such price is officially quoted in the composite tape of
transactions on such Stock Exchange or, if there is no closing selling price for
the Ordinary Shares on the date in question then the closing selling price on
the last preceding date for which such quotation exists or (ii) if the Ordinary
Shares are not at the time listed on a Stock Exchange, the amount determined by
the Board to be the fair market value of the Ordinary Shares based upon a good
faith attempt to value the Ordinary Shares accurately.

b. “Shareholder Agreement” means the Shareholder Agreement, dated May 28, 2013,
among the Company, Dragon Global Holdings Limited and the Executive, as amended
from time to time.

2. Grant of Option. The Company hereby grants to the Executive the right and
option to purchase (the “Option”) up to 800,000 of the Company’s ordinary
shares, par value $1.00 per share (the “Ordinary Shares”) at an exercise price
of US$48.20 per Share (the “Exercise Price”), pursuant to and subject to the
terms and provisions set forth in this Agreement. The Option shall be a
non-qualified stock option.



--------------------------------------------------------------------------------

3. Exercise of Option.

a. In order to exercise the Option, the Executive (or the Executive’s estate or
legal representative in the case of a permitted exercise of the Option following
the Executive’s death or Disability) shall notify the Company in writing
addressed and delivered in accordance with Section 14 as to the number of whole
Ordinary Shares which Executive desires to purchase under the Option, which
notice shall be in the form and containing such representations, warranties and
agreements as are required to comply with applicable law and the Shareholder
Agreement. If someone other than the Executive exercises the Option, then such
person must submit documentation reasonably acceptable to the Company verifying
that such person has the legal right to exercise the Option. The Option, to the
extent vested, may be exercised on multiple occasions in tranches of not less
than 1,000 shares.

b. The Exercise Price of the Option shall be payable in full at the time of
exercise. The Exercise Price shall be payable by one or more of the following
methods, to the extent permitted by applicable statutes and regulations:

i. in cash or by certified or bank check at the time the Option is exercised;

ii. by delivery to the Company of other Ordinary Shares, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the Exercise Price (or portion thereof) due for the number of Ordinary Shares
being acquired;

iii. through a “cashless exercise program” established with a broker;

iv. by reduction in the number of Ordinary Shares otherwise deliverable upon
exercise of such Option by the largest whole number of Ordinary Shares having a
total Fair Market Value on the date of exercise that does not exceed the
aggregate Exercise Price at the time of exercise;

v. by any combination of the foregoing methods; or

vi. in any other form of legal consideration that may be acceptable to the
Board.

c. As soon as practicable after the receipt of notice to exercise the Option and
the corresponding Exercise Price, the Company shall, in accordance with the
Executive’s written instructions, issue the Ordinary Shares to the Executive (or
his nominee) as fully-paid Ordinary Shares and register the Executive (or his
nominee) in its register of shareholders as the holder of the Ordinary Shares
and shall tender to the Executive, a certificate issued in the Executive’s name
evidencing the Ordinary Shares purchased by the Executive hereunder or shall
instruct the Company’s transfer agent to electronically transfer such Ordinary
Shares to the Executive’s account.

 

-2-



--------------------------------------------------------------------------------

d. The Option may not be exercised (i) until the Option has vested in accordance
with the schedule set forth in Section 4 or earlier pursuant to the terms of
Section 6, (ii) unless all requirements under applicable law have been met or
(iii) after termination of the Option in accordance with Section 10.

4. Vesting Schedule. Absent any acceleration of vesting of the Option pursuant
to Section 6 or termination of the Option pursuant to Section 10, the right to
exercise the Option shall vest, on the dates and in the amounts as set forth
below:

 

Date of Vesting

 

Portion of Option Vested

May 28, 2013   160,000 Ordinary Shares May 28, 2014   160,000 additional
Ordinary Shares May 28, 2015   160,000 additional Ordinary Shares May 28, 2016  
160,000 additional Ordinary Shares May 28, 2017   160,000 additional Ordinary
Shares

5. Rights of a Shareholder. The Executive shall not be entitled to the
privileges of share ownership in respect of Ordinary Shares which are subject to
issuance upon exercise of the Option, including but not limited to the right to
vote or receive dividends, until the issuance of such Ordinary Shares following
exercise of the Option.

6. Accelerated Vesting of Option.

a. Death or Disability.

i. In the event the Executive’s employment with the Company is severed as a
result of the Executive’s death or Disability, 50 percent of that portion of the
Option, if any, that is not vested in accordance with Section 4 as of the date
of the Executive’s Date of Separation from Service shall be vested on such Date
of Separation from Service.

ii. In the event the Executive shall die or become subject to a Disability
within 30 days of the Executive’s Date of Separation from Service as a result of
a termination by the Company for Cause or the Executive severing his employment
with the Company without Good Reason, 50 percent of that portion of the Option,
if any, that is not vested in accordance with Section 4 as of the date of the
Executive’s death or Disability shall be vested on the date of the Executive’s
death or Disability, as the case may be.

b. Termination of the Executive without Cause or by the Executive with Good
Reason other than During a Change in Control Period. In the event of a
termination of the Executive’s employment with the Company other than during a
Change in Control Period by the Company without Cause or by the Executive with
Good

 

-3-



--------------------------------------------------------------------------------

Reason, 50 percent of that portion of the Option, if any, that is not vested in
accordance with Section 4 as of the date of the Executive’s Date of Separation
from Service without Cause or for Good Reason shall be vested as of the Date of
Separation from Service.

c. Termination of the Executive without Cause or by the Executive with Good
Reason During a Change in Control Period. In the event of a Change in Control
and the termination of the Executive’s employment with the Company during a
Change in Control Period by the Company without Cause or by the Executive with
Good Reason, the entire unvested portion of the Option, if any, shall vest as of
the Executive’s Date of Separation from Service.

7. Repayment or Forfeiture. Any benefits the Executive may receive hereunder may
be subject to repayment or forfeiture as may be required in order to comply with
the requirements of the U.S. Securities and Exchange Commission or any
applicable law, including the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or any securities exchange on which the Ordinary
Shares are traded, as may be in effect from time to time.

8. Legends. All certificates representing any of the Ordinary Shares issued upon
exercise of the Option, to the extent required by the Shareholder Agreement,
shall have endorsed thereon the following legend:

“The transferability of this certificate and the ordinary shares represented
hereby are subject to the restrictions, terms and conditions (including
restrictions against transfer) contained in a Shareholder Agreement entered into
between the registered owner of such ordinary shares and the Company.”

9. Tax Withholding.

a. Subject to Section 9(b), it shall be a condition to the obligation of the
Company to issue Ordinary Shares to the Executive upon the exercise of the
Option that the Executive pay to the Company, upon demand (but no later than 10
days following such demand), such amount as may be requested by the Company for
the purpose of satisfying any liability to withhold income or other taxes. In
the event any such amount so requested is not paid, the Company may refuse to
issue Ordinary Shares to the Executive upon the exercise of the Option. Unless
the Board shall in its discretion determine otherwise, payment for taxes
required to be withheld may be made in cash, or in whole or in part, (i) by
withholding Ordinary Shares deliverable upon exercise of the Option having a
fair market value less than or equal to the required tax withholding liability
and/or (ii) tendering to the Company Ordinary Shares held by the Executive
having a fair market value less than or equal to the required tax withholding
liability, in each case as determined by the Company in its sole discretion.

b. Section 9(a) shall not apply in respect of any taxes in respect of the Option
which arise in Bermuda or in any jurisdiction outside Bermuda, where the tax
liability outside Bermuda arises as a result of a requirement of the Company
that the Executive provides services to the Company and its subsidiaries and
affiliates outside Bermuda. The Company shall be responsible for and will duly
and promptly report for and pay any payroll taxes in respect of the Option which
arise in Bermuda.

 

-4-



--------------------------------------------------------------------------------

10. Termination of the Option. This Agreement and the Option shall terminate
(except in relation to any portion of the Option validly exercised before the
relevant time) upon the earliest to occur of the following events:

a. 5:00 p.m. (Atlantic Time) on the ten (10) year anniversary of the date of
this Agreement;

b. 5:00 p.m. (Atlantic Time) on the two (2) year anniversary of the Executive’s
Date of Separation from Service in the event that the Executive’s employment
with the Company is severed by the Company without Cause, by the Executive for
Good Reason or on account of the Executive’s death or Disability;

c. 5:00 p.m. (Atlantic Time) six (6)calendar months after the Executive’s Date
of Separation from Service in the event the Executive’s employment with the
Company is severed otherwise than as specified in Section 10(b);

d. The termination of this Agreement by an instrument in writing signed by the
parties hereto; or

e. As may be required under applicable law.

Upon termination of this Agreement, all rights and obligations of the Executive
and the Company hereunder shall cease.

11. Agreement to Perform Necessary Acts. Each party to this Agreement agrees to
perform any further acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement.

12. Registration of Shares. The Company shall use commercially reasonable
efforts to file and maintain an effective Registration Statement on Form S-8
under the United States Securities Act of 1933, as amended, with respect to the
Ordinary Shares issuable upon exercise of the Option. The Company will maintain
at all relevant times sufficient authorized but unissued shares in order to
comply with its obligations to deliver Ordinary Shares upon exercise of any
portion of the Option under this Agreement.

13. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right or power of the Company to make adjustments, reclassifications
or changes in its capital or business structure or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

 

-5-



--------------------------------------------------------------------------------

14. Miscellaneous.

a. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally or sent by certified,
registered, or express mail, postage prepaid. Any such notice shall be deemed
given when delivered to each party at the following addresses (or to such other
address as may be designated in a notice given in accordance with this Section):

(i) if to the Company:

Endurance Specialty Holdings Ltd.

Wellesley House

90 Pitts Bay Road

Pembroke HM 08

Bermuda

Attn: General Counsel

(ii) if to the Executive, to the most recent primary residence address listed
for the Executive in the employment records of the Company.

b. Failure to Enforce Not a Waiver. The failure of the Company or the Executive
to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

c. Governing Law. This Agreement shall be governed by and construed according to
the laws of Bermuda without giving effect to the choice of law principles
thereof. Subject to Section 14(d), the parties submit to the non-exclusive
jurisdiction of the courts of Bermuda in respect to matters arising hereunder.

d. Arbitration. All disputes, controversies or claims arising out of, relating
to or in connection with this Agreement or the Option, or the breach,
termination or validity thereof, shall be finally settled by arbitration. The
arbitration shall be conducted in accordance with the arbitration procedures set
forth in Section 7.7 of the Employment Agreement.

e. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

f. Investment Intent. Recipient represents that the Option is being acquired by
him for investment and that he has no present intention to transfer, sell or
otherwise dispose of the Option, except in compliance with applicable securities
laws, and the parties agree that the Option is being acquired in accordance with
and subject to the terms, provisions and conditions of this Agreement.

g. Adjustment of Ordinary Shares Issuable Upon Exercise of Option. The Company
hereby confirms that (i) in the event the outstanding Ordinary Shares of the
Company shall be changed into an increased number of shares, through a share
dividend or bonus issue or a split-up of shares, or into a decreased number of
shares, through a combination of shares, then immediately after the record date
for such change, the number of Ordinary Shares issuable upon exercise of the
Option in

 

-6-



--------------------------------------------------------------------------------

accordance with this Agreement shall be proportionately increased, in case of
such stock dividend or bonus issue or split-up of shares, or proportionately
decreased, in case of such combination of shares; and (ii) in the event that, as
result of a reorganization, sale, merger, amalgamation, consolidation or similar
occurrence, there shall be any other change in the Ordinary Shares of the
Company, or of any shares or other securities into which such Ordinary Shares
shall have been changed, or for which they shall have been exchanged, then
equitable adjustments to the Ordinary Shares issuable upon exercise of the
Option in accordance with this Agreement (including, but not limited to, changes
in the number or kind of Ordinary Shares then subject to the Option) shall be
made.

h. Agreement Not a Contract of Employment. This Agreement is not a contract of
employment, and the terms of employment of the Executive or the employment
relationship of the Executive with the Company or any subsidiary of the Company
shall not be affected in any way by this Agreement except as specifically
provided herein. The execution of this Agreement shall not be construed as
conferring any legal rights upon the Executive for a continuation of employment
or employment relationship with the Company or any subsidiary of the Company,
nor (without limitation to the rights of the Executive under this Agreement)
shall it interfere with the right of the Company or any subsidiary of the
Company to discharge the Executive and to treat the Executive without regard to
the effect which that treatment might have upon the Executive as a holder of the
Option.

i. Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties hereto concerning the subject matter hereof, and
supersede all earlier negotiations and understandings, written or oral, between
the parties hereto with respect thereto.

j. Captions. The captions and headings of the sections and subsections of this
Agreement are included for convenience only and are not to be considered in
construing or interpreting this Agreement.

k. Counterparts. This Agreement may be executed in counterparts and by facsimile
or electronic reproduction, each of which when signed by the Company or the
Executive will be deemed an original and all of which together will be deemed
the same agreement.

l. Assignment. Neither party may assign its or his rights or duties under this
Agreement. If any such assignment or delegation requires consent of any state
securities authorities, the parties hereto agree to cooperate in requesting such
consent. The Option may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner by the Executive other than by will or
by the laws of descent or distribution and may be exercised, during the lifetime
of the Executive, only by the Executive; provided, however, that the Executive
may direct under Section 3(c) that Ordinary Shares deliverable upon the exercise
of the Option shall be issued to his nominee. This Agreement shall inure to the
benefit of the successors and permitted assigns of the parties and, subject to
the restrictions set forth herein, be binding upon the Executive, his heirs,
executors, administrators, successors and permitted assigns.

 

-7-



--------------------------------------------------------------------------------

m. Severability. This Agreement will be severable, and the invalidity or
unenforceability of any term or provision hereof will not affect the validity or
enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any invalid or unenforceable term or provision, the
parties hereto intend that there be added as a part of this Agreement a valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.

[Execution Page Follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:   /s/ John V. Del Col

Name:   John V. Del Col Title:   General Counsel

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

/s/ John R. Charman         John R. Charman

 

-9-